Case 5:17-cv-02514-JGB-SHK Document 266-4 Filed 04/17/20 Page 1 of 5 Page ID
                                 #:5917




                EXHIBIT D
             Case 5:17-cv-02514-JGB-SHK Document 266-4 Filed 04/17/20 Page 2 of 5 Page ID
                                              #:5918



             1    AKERMAN LLP
                  MICHAEL L. GALLION (SBN 189128)
             2    DAVID VAN PELT (SBN 163690)
                  ASHLEY BOBO (SBN 312714)
             3    601 West Fifth Street, Suite 300
                  Los Angeles, California 90071
             4    Telephone: (213 688-9500
                  Facsimile: (213 627-6342
             5    Email: michae .gallion@akerman.com
                          david.vanpelt@Aerman.com
             6            ashley.bobo@akerman.com
             7    COLIN L. BARNACLE (admitted pro hac vice)
                  ADRIENNE SCHEFFEY (admitted pro hac vice)
             8    ASHLEY E. CALHOUN (SBN 270530)
                  1900 Sixteenth Street Suite 1700
             9    Denver, Colorado 80202
                  Telephone: (303) 260-7712
           10     Facsimile: (303) 260-7714
                  Email: colin.barnacle akerman.com
           11             adrienne.schef e akerman.com
                          ashley.calhoun      erman.corn
                  Attorneys for Defendant
10
 z14 cp   E 13    THE GEO GROUP, INC.
   k5, 14
     F'4r`-!

                                          UNITED STATES DISTRICT COURT
             15                CENTRAL DISTRICT OF CALIFORNIA — EASTERN DIVISION
   4-, woo°,
   E- z ,-;16     RAUL NOVOA, JAIME CAMPOS                       Case No. 5:17-cv-02514-JGB-SHKx
       0          FUENTES, ABDIAZIZ KARIM, and
       - L7117    RAMON MANCIA, individually and on
                  behalf of all others similarly situated,       Assigned to Hon. Jesus G. Bernal
           18
           19                          Plaintiff,
                  vs.
                                                                 DECLARATION OF J. DAVID
           20                                                    DONAHUE IN SUPPORT OF
                  THE GEO GROUP, INC.,                           DEFENDANT THE GEO
           21                                                    GROUP INC.'S
                             Defendant.                          SUPPLEMENTAL BRIEFING
           22     THE GEO GROUP, INC.,                           ON PLAINTIFFS' EX PARTE
                                                                 TRO APPLICATION
           23                        Counter-Claimant,
                  vs.
           24
           25     RAUL NOVOA, JAIME CAMPOS
                  FUENTES, ABDIAZIZ KARIM, and
           26     RAMON MANCIA, individually and on
                  behalf of all others similarly situated,
           27
                                     Counter-Defendant.
           28
                  52763011;1                                 1                   CASE No. 5:17-Cv-02514-JGB-SHKx
                        DECLARATION OF DAVE DONAHUE IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.'S
                             SUPPLEMENTAL BRIEFING ON PLAINTIFFS' EX PARTE TRO APPLICATION
            Case 5:17-cv-02514-JGB-SHK Document 266-4 Filed 04/17/20 Page 3 of 5 Page ID
                                             #:5919



           1                           DECLARATION OF J DAVID DONAHUE
           2             I, J. David Donahue, hereby declare:
           3             1.    I am a Senior Vice President with GEO Group, Inc. I am over the age of
           4    eighteen (18), and I am competent to testify in this matter. My statement is based upon
            5   my personal knowledge, and my education, training, and experience.
            6            2.    Beginning in mid-January 2020 the GEO Group ("GEO") began its
            7   expansive planning process to prepare for the COVID-19 disease, which at that time
            8   had been newly introduced to the United States.
            9            3.    As an initial matter, GEO ensured that all facilities were kept continually
           10   abreast of the CDC Guidance, by sending each update issued by the CDC to the

     N
           11   facilities nationwide.
           12            4.    GEO also implemented policies that emphasized the importance of social
c    13         distancing and proper handwashing and sanitation practices.          Each facility posted
Fo
     14         informational bulletins in locations were both staff and detainees were likely to see and
   0
P21 15          review them. GEO also continuously shows videos on handwashing in the detainee
E"
                living areas in all facilities.
1;
C:    ;4   17            5.    Additionally, as part of the process to ensure that adequate information was
     E-

           18   disseminated throughout the facilities, GEO facilities conducted frequent educational
           19   town hall meetings with detainees to provide safety and prevention information about
           20   COVID-19. At the same time GEO provided its staff with consistent updates about
           21   COVID-19.
           22            6.    Prior to a pandemic declaration, GEO's Chief Medical Officer, John
           23   Chirstakis, MD, also provided comprehensive technical direction on the treatment
           24   approach and containment of COVID-19 based on the latest information provided by
           25   the CDC. Simultaneously, GEO's operations and medical staff developed a pandemic
           26   plan to promote consistency in its responses across the nation.
           27            7.    GEO also recognized early on that the need to procure a substantial stock
           28
                52763011;1                                  2                      CASE No. 5:17-cv-02514-JGB-SHKx
                     DECLARATION OF DAVE DONAHUE IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.'S
                          SUPPLEMENTAL BRIEFING ON PLAINTIFFS' EX PARTE TRO APPLICATION
Case 5:17-cv-02514-JGB-SHK Document 266-4 Filed 04/17/20 Page 4 of 5 Page ID
                                 #:5920



1    supply of Personal Protective Equipment (PPE). To facilitate the anticipated PPE needs
2    both for its medical clinics and its general operations, GEO took additional steps to
3    procure additional stock inventory.
4            8.    It is my understanding that during the hearing it was suggested that GEO
5    should equip individuals who would clean the housing units with full PPE which would
6    be changed or disinfected after visiting each housing unit. Even if the housing units
7    were cleaned only twice a day, GEO would need to significantly increase its supply of
8    PPE to satisfy this request.
             9.    GEO immediately took inventories of all PPE on-hand at the facilities and
     formed a Corporate, Regional, and Facility PPE team to assess future needs.
             10.   Additionally, GEO worked with both domestic and national vendors to
     procure PPE. GEO encountered the following challenges:
             a.    Supply chain shortages for PPE began appearing in early March. Since
                   March and thru to today, there is a continuation in the inability to procure
                   PPE products. This has been the situation both at the facility level and
                   corporate level sourcing. Vendors continue reporting long delays for much
                   desired PPE. Many vendors report availability in some products not for
                   several months.
19            b.   In the U.S., PPE is generally regulated by the U.S. Food and Drug
20                 Administration (FDA) as medical devices. Therefore, manufacturers must
21                 comply with medical device regulations, which include the FDA's rules on
22                 importation of devices.
23            c.   GEO experienced delays in receiving PPE based on vendors applying
24                 priority status to hospitals, emergency response teams, and physician
25                 offices.
26            d.   GEO initially ordered a large supply of Masks (in excess of 500,000) from
27                 a vendor in China in late January. Unfortunately, after its order was
28
     52763011;1                                 3                      CASE No. 5:17-cv-02514-JGB-SHKx

          DECLARATION OF DAVE DONAHUE IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.'S
               SUPPLEMENTAL BRIEFING ON PLAINTIFFS' EX PARTE TRO APPLICATION
         Case 5:17-cv-02514-JGB-SHK Document 266-4 Filed 04/17/20 Page 5 of 5 Page ID
                                          #:5921



        1                    placed, additional events in the world led to a large delay in the shipment.
        2                    These delays included FedEx, UPS and DHL clearance for shipments
        3                    leaving China and Custom Clearance.
        4              e.    GEO contacted larger domestic sources to include but not limited to
         5                   McKesson, Major Rugby, and Henry Schein, to request current inventory
         6                   in stock. These major PPE suppliers were unable to fulfill orders due to
         7                   the national shortage. The widely reported shortages of Personal Protective
         8                   Equipment (PPE), including masks and gowns, across the United States
         9                   have led to the importation, distribution and use of PPE manufactured
       10                    overseas. In particular, many U.S. distributors and end users are looking to
       11                    import products from China.
,,9,gr't 12
WON
                       f.    GEO also contacted local domestic companies such as Pharmco Health,
       13                    Physician Choice, Everglades, and Altress in which they had limited
E44
wok
    w14                      inventory such as surgical gloves, eye protection, and surgical masks but
Ea, 15                       GEO was able to obtain small limited quantities.
7-A oi
WPM 16                 g.    N95 respirators were not available and continue to be unavailable due to
  Eij17                      those being deferred hospitals and emergency response teams. In addition,
       18                    disinfectant wipes or hand sanitizer were also not available.
       19              11.   Over the past three months, and continuing through today, the GEO Group
       20     has implemented rigorous processes nationwide to avoid the exposure of the detainee
       21     population to COVID-19 and to ensure that procedures are put in place to avoid the
       22     spread of COVID-19 in the event that COVID-19 were to be introduced to GEO's
       23     Facilities.
       24              I declare under penalty of perjury under the laws of the United States of America
       25     that the foregoing is true and correct and that I executed this Declaration on the 17th
       26     day of April, 2020, ALA-        lorida.
       27
       28                                                      J.    d Do ahue, Declarant
              52763011;1                                   4                      CASE No. 5:17-cv-02514-JGB-SHKx
                   DECLARATION OF DAVE DONAHUE IN SUPPORT 0 DEFENDANT THE GEO GROUP, INC.'S
                        SUPPLEMENTAL BRIEFING ON PLAINTIFFS' EX PARTE TRO APPLICATION
